Title: From John Adams to M. de Kemtenstrauss, 10 June 1780
From: Adams, John
To: Kemtenstrauss, M. de


     
      Gentlemen
      Paris June 10. 1780
     
     I Yesterday, received the Letter which you did me the Honour to write me, on the 9/5 1780.
     There is no doubt to be made, that your Society may obtain, in America, an entire Liberty of Conscience, because this unallienable Right of all Men, is established in all the thirteen united states both by Law and Practice. It is no less certain, that you may enjoy all the Priviledges, which belong to other Inhabitants of those Countries, except those of Serving in, certain public officers, which Strangers are not to enjoy untill after a Residence of a Year in some Instances, two Years in others and three Years, or perhaps somewhat more in a few of the highest and most important. It is equally certain that for Many, you may purchase in any of the States many Square miles of uncultivated Land, that which is cultivated too. The former at a very moderate Price, and the latter not very dear.
     As to the interiour Administration of domestic affairs, I am not sure, that I perfectly comprehend your meaning. But I conceive it would be difficult to obtain an Exemption from the general Laws of the Commonwealth, to which all orders of Men must submit, as far as is consistent with the rights of Conscience. There are however in Pensilvania Societies of Christians under the denomination of Moravians, and of Dunkers, who appear to have the Administration of the interiour affairs of the Towns where they reside, and very probably others for Similar Reasons might obtain similar Advantages. I have the Honour to be, most respectfully Gentlemen, your most humble and obedient servant.
    